Bakewell, J.,
delivered the opinion of the court on motion for a rehearing.
Counsel for the appellant move for a rehearing, and, in that motion, now for the first time, call our attention to the act of the general assembly of March 6, 1879, entitled “An *473act to prevent the licensing or taxing by municipal corporations of certain professions.”
The provision reads as follows: “Hereafter, no person following for a livelihood the profession or calling of minister of the gospel, teacher, professor in a college, priest, lawyer, or doctor of medicine, in this State, shall be taxed or made liable to pay any municipal or other corporation in the state, any tax or license of any description whatever, for the privilege of following or carrying on such profession or .calling, any law, ordinance, or charter to the contrary notwithstanding.” Acts 1879, p. 45.
The provision of the charter under construction took effect at the end of sixty days from its ratification on August 22,1876. According to the principle of construction applicable to the language of that charter, the city had the power, as we hold, under its provisions, to tax the privilege of exercising the profession of an architect. The law which we have cited above does not deprive the city of the power to tax architects which it already had. The law of 1879 uses no general terms, but expressly names the callings which no municipal corporation shall tax. It neither says nor implies that architects are not to be taxed. If, then, they were taxable by virtue of the charter of 1876, on the day that charter went into effect, they are taxable now, for anything shown to us.
We have nothing to say in answer to so much of the brief of learned counsel for the appellant as is mere re-argument of the question argued and submitted and disposed of, so far as this court is concerned, in the opinion filed.
The motion for a rehearing is overruled.
All the judges concur.'